Citation Nr: 0904623	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  02-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial ratings for degenerative 
disc disease (DDD) and degenerative joint disease (DJD) of 
the lumbar spine, rated as 10 percent disabling prior to May 
13, 2003, 20 percent disabling prior to October 27, 2006, and 
40 percent disabling, effective from October 27, 2006.

2.  Entitlement to service connection for a permanent upper 
dental bridge and upper/lower crowns.

3.  Entitlement to service connection for a sleep disorder, 
including as secondary to service-connected disability.

4.  Entitlement to an initial compensable rating for 
bilateral optic myokymia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from April 1982 to April 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002, November 2003, and January 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The Veteran 
appealed the initial 10 percent rating assigned for his 
lumbar spine disability in the April 2002 decision, the 
initial noncompensable rating assigned for optic myokymia in 
the November 2003 decision, and the denial of service 
connection for a sleep disorder and dental conditions claimed 
as permanent upper dental bridge and upper/lower permanent 
dental crowns in the January 2004 decision.  Although a 
September 2004 rating action increased the rating for the 
Veteran's lumbar spine disability to 20 percent, effective 
from May 13, 2003, and an April 2008 rating decision 
increased the rating to 40 percent, effective October 27, 
2006, the Veteran has continued this appeal.  

The Board remanded the veteran's claims in April 2005 for 
procedural and evidentiary considerations.


FINDINGS OF FACT

1.  Prior to October 27, 2006, DDD and DJD of the lumbar 
spine were manifested by recurrent muscle spasm prior to May 
13, 2003, but not severely limited lumbar motion, severe 
lumbosacral strain, or severe intervertebral disc syndrome.

2.  After October 27, 2006, service-connected DDD and DJD of 
the lumbar spine was manifested by limitation of flexion of 
less than 30 degrees with subjective complaints of right 
lower extremity radiculopathy.  

3.  Service connection for residuals of broken upper teeth 
during service, to include the placement of a bridge and 
upper/lower crowns, and chipping of lower front teeth, for 
compensation purposes, is precluded as a matter of law.

4.  A sleep disorder has not been related by competent 
medical evidence to service or service-connected disability.  

5.  The Veteran's bilateral optic myokymia has not been 
manifested by more than mild symptoms of cranial nerve 
paralysis with periodic complaints of twitching of the eyelid 
without objective clinical support or findings.  The 
Veteran's worst best corrected visual acuity is 20/25 on the 
right and 20/20 on the left, and there is no limitation of 
the field of vision.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but not 
greater, for DDD and DJD of the lumbar spine have been met 
for the period prior to May 13, 2003; entitlement to a rating 
higher than 20 percent for the period prior to October 27, 
2006 has not been shown.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2008), 5292, 5293, 5295 (2003), 5293 (2002).  

2.  The criteria for an initial rating in excess of 40 
percent for DDD and DJD of the lumbar spine for the period 
after October 27, 2006 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2008), 5292, 5293, 
5295 (2003), 5293 (2002).  

3.  A dental disorder manifested by residuals of broken upper 
teeth during service, to include the placement of a bridge, 
and upper/lower crowns and chipping of lower front teeth, is 
not subject to service connection for VA compensation 
purposes.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381 (2008).

5.  A sleep disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

6.  The criteria for an initial compensable rating for 
bilateral optic myokymia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.75, 
4.76, 4.84a, Diagnostic Codes 6026, 6079, 6080, 6090, 4.124a, 
Diagnostic Codes 8103, 8207 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Veteran's claims for initial increased ratings for DDD 
and DJD of the lumbar spine, rated as 10 percent disabling 
prior to May 13, 2003, 20 percent disabling prior to October 
27, 2006, and 40 percent disabling, effective from October 
27, 2006, and for an initial compensable evaluation for 
bilateral optic myokymia, arise from his disagreement with 
the initial evaluation following the grant of service 
connection.  It has been held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the Veteran's claim for service connection 
for a permanent upper dental bridge and upper/lower crowns, 
the Board finds that the provisions of the regulations 
applicable to dental claims are determinative of this case.  
Where the law is dispositive and where there is no reasonable 
possibility that any assistance would aid in substantiating a 
claim on appeal, the VCAA is not for application.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-232 (2000) (holding that the VCAA was 
inapplicable to a matter of pure statutory interpretation).  

The Board therefore finds the VCAA is not for application 
with respect to the Veteran's claim for service connection 
for a dental disorder associated with permanent upper dental 
bridge and upper/lower crowns.

As for the claim for service connection for a sleep disorder, 
following the adjudication of the claim in January 2004, a 
June 2005 letter advised the Veteran of the evidence 
necessary to substantiate the claim, and advised of his 
respective duties.  The content of this notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claim was also thereafter readjudicated in 
the April 2008 supplemental statement of the case.  Although 
the Veteran was not provided with notice concerning the bases 
for assigning ratings and effective dates, since the Board 
has determined that this claim should be denied, the lack of 
such notice cannot be considered prejudicial to the veteran.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Therefore, while the Veteran was not provided with VCAA 
notice prior to the initial adjudication of the claim, since 
notice was provided by the June 2005 letter, he has had a 
meaningful opportunity to submit additional argument and 
evidence.  Accordingly, the Board finds that the Veteran has 
not been prejudiced by this timing defect.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service treatment records are associated with the claims 
folder, as are post-service VA and private treatment and 
examination records.  There is also no indication that there 
are any outstanding pertinent documents or records that have 
not been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  The 
Veteran has also not indicated any intention to provide 
additional evidence in support of his claims.  The Board 
further notes that it has sought and obtained two etiological 
examinations with respect to this matter.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2008); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


II.  Entitlement to Initial Increased Ratings for the 
Veteran's DDD and DJD of the Lumbar Spine

Background

Service connection for DDD and DJD of the lumbar spine was 
granted in the rating decision of April 2002, at which time a 
10 percent rating was assigned, effective from May 1, 2002, 
under former Diagnostic Code 5293, which provided a 10 
percent for mild intervertebral disc syndrome.  The RO noted 
that magnetic resonance imaging (MRI) during service in 
January 2000 revealed a disc protrusion at L4-5 and a 
degenerative disc at L5-S1.  VA general medical examination 
in December 2001 revealed that the Veteran's back was tender 
to palpation.  Flexion was to 90 degrees, extension was to 30 
degrees, lateral flexion was to 35 degrees, and bilateral 
rotation was to 30 degrees.  The veteran was noted to have 
pain throughout all of the ranges of motion.  Neurological 
examination revealed normal findings.  The diagnosis included 
lumbar spine strain.  

A VA treatment record from March 2003 reflects that the 
Veteran was evaluated at this time for chronic back pain at 
L4-5, for which he was scoped the previous month by a 
physician in Waco, Texas.  

Private MRI at the end of April 2003 revealed loss of the 
normal lordotic curvature of the lumbosacral spine that was 
found to be possibly due to paraspinal muscular spasms.  DDD 
changes were present at L4-5 and S1 levels, evidenced by 
decrease in normal disc space height and their water signal 
contents.  There was no evidence of disc protrusion, bulge, 
spinal stenosis, or significant neural foraminal narrowing at 
any level.  The impression was DDD changes L4 through S1, and 
possible paraspinal muscular spasm lumbosacral spine.  

VA spine examination in June 2003 revealed that the Veteran 
reported difficulty with any climbing and continued 
ambulation or standing.  His range of motion revealed 45 
degrees of flexion and 10 degrees of extension, with 
tightness in the lower lumbar and leg muscles.  Lateral 
flexion was limited to 25 degrees on either side.  There were 
no additional limitations with repetitive use.  There were 
also no postural abnormalities.  There was tenderness in the 
lumbosacral area.  Neurological examination revealed intact 
sensory and no atrophies.  The examiner did not find that the 
Veteran suffered from intervertebral disc syndrome.  The 
diagnosis included DDD of the lumbosacral spine.  It was 
noted that the Veteran related that he had been seen in Fort 
Hood in the past year or more but bed rest had not been 
prescribed by a physician.  When he had spasms in his back 
(over the past year or so), about one every six weeks, he 
used Flexeril and bed rest.  He resumed his normal activities 
after 2 to 3 days.  When he had these muscle spasms in his 
back, physicians would advise him to take muscle relaxers.  
His low back pain had reportedly been getting worse over the 
previous 5 years.  

Post-service military clinical records from October and 
November 2003 reflect that in November 2003, the Veteran 
reported low back pain for years.  He further reported that 
his legs would ache but that there were no frank radicular 
symptoms.  MRI revealed L4-S1 DDD.  The assessment was L4-S1 
DDD.

Military clinical records from March 2004 reflect that the 
Veteran was status post transforaminal lumbar interbody 
fusion (TLIF) on March 17, 2004 after DDD at L4-5 and L5-S1.  
The Veteran complained of a cramping pain in the right leg 
and spasming in the low back.  The Veteran was educated on 
ambulation progression, brace wear, and exercises.  
Approximately nine days later, the veteran complained of pain 
going down his right leg on the front side through the calf.  
He also had muscle spasms.  He was being seen for suture 
removal.  The incision site was slightly swollen.  In April 
2004, the Veteran reported doing much better.  

VA treatment records from July 2004 reflect that the Veteran 
had been taking muscle relaxants and Percocet for back pain 
status post surgery on March 17, 2004.  The veteran still 
complained of nonradiating back pain.  

July 2004 VA spine examination revealed that the Veteran 
reported back pain on a daily basis.  The Veteran took 
Percocet on a daily basis and Valium four times monthly as 
needed for back spasms with side effects of drowsiness.  He 
stated that he had had four episodes of physician-endorsed 
bed rest since he left the military in April 2002 because of 
his back pain.  He was currently on 90-day leave because of 
back surgery in March 2004.  The Veteran reported significant 
limitation of motion and functional impairment during flare-
ups.  He used a cane but not a brace.  He could walk 
approximately 1/4 mile on level ground.  The veteran had a 
well-healed scar from L2 to S1 with moderate loss of normal 
lumbar lordosis.  His range of lumbar motion revealed forward 
flexion to 60 out of 90 degrees with pain, extension to 20 
out of 30 degrees with pain, left lateral flexion to 25 out 
of 30 degrees with pain, right lateral flexion to 25 out of 
30 degrees with pain, and lateral rotation to 30 out of 30 
degrees with pain at extremes of rotation bilaterally.  Spasm 
was noted at attempted range of motion, and there was minimal 
tenderness of the paravertebral muscles bilaterally from L4 
to S1.  There was moderate loss of the normal lumbar 
lordosis.  Otherwise, his posture was normal.  Sensory and 
motor examination was intact.  There was a positive Lesegue's 
sign for both legs at 75 degrees of extension.  MRI from 
April 2003 was interpreted to reveal DDD at L4-S1 without 
evidence of herniated nucleus pulposus.  The diagnosis was 
DDD of the lumbosacral spine, status post surgical repair, 
with residuals.  

A September 2004 rating decision increased the rating for the 
Veteran's low back disability from 10 to 20 percent, 
effective from May 13, 2003, for moderate recurring attacks 
of intervertebral disc syndrome.  

VA spine examination in October 2004 primarily concerned the 
Veteran's cervical spine.  The diagnosis was remote neck 
injury with residual chronic neck pain, remote fall injury 
with chronic low back pain, mild DJD.

Additional military clinical records from November 2004 
reflect that the veteran continued to complain of back pain.  
At this time, the Veteran needed a refill of his prescription 
for Vicodin and Raboxin for muscle spasm.  In December 2004, 
it was noted that he continued to have spasms for which he 
need Valium 2 to 3 times a week.  He was otherwise making 
good progress.  X-rays revealed that L4-S1 was well-
consolidated around L4-5.  

A VA treatment record from December 2004 reflects that the 
Veteran complained of middle to lower back pain for the 
previous two hours.  The Veteran reported he had degenerating 
disc syndrome at L4 and L5 and also facet syndrome.  
Examination did not reveal any radicular symptoms.  The 
assessment was acute lower back pain.  

Private treatment records for the period of February to 
September 2005 reflect that the Veteran obtained several 
refills of his prescriptions relating to his low back pain.  
It was noted that he was on disability for disability 
associated with the fusion of L5-S1 to L5-4.  In June 2005, 
the Veteran reported that his back pain was getting worse.  
In September 2005, the Veteran reported weakness in his right 
leg, and that the plates in his back had not fused.  

VA treatment records from May 2005 reflect that the Veteran's 
complaints included muscle spasm.  June 2005 neurological 
consultation revealed that the Veteran complained of 
continuing spasms.  The assessment was that the Veteran 
presented with continuing back pain after 3-level lumbar 
fusion, without evidence of ongoing infection or 
radiculopathy.  The examiner noted that complete bony fusion 
was questionable but that he did not see any significant 
abnormality of motion.  X-rays were found to reveal a bony 
fusion in L4-5 but not L5-S1.  The examiner did not recommend 
further surgery.  In July 2005, the Veteran complained that 
he continued to get spasms.  Palpation revealed muscle spasm 
on the right paralumbar area.  No sensory deficit was noted.  
Deep tendon reflexes were also indicated to be normal.  The 
assessment was status post lumbar fusion.  

VA records from April 2006 indicate that the Veteran's 
complaints included chronic lower back pain/spasms status 
post back surgery.  Neurological consultation at this time 
revealed that the Veteran complained of spasms in his back 
since age 22, and that he had undergone surgery to relieve 
the spasms but it just exacerbated them.  He now had 
restricted mobility of his back which prevented him from 
exercising.  Neurological examination indicated strength at 
5/5 except for the right lower extremity, which was 5-/5.  
Deep tendon reflexes were 2/4.  Sensory was noted to be 
intact.  The veteran was to continue with his antispastic 
medications of valium and robaxin.  

VA spine examination in October 2006 revealed that the 
Veteran complained of constant pain in the lower back with 
periodic aching and spasms.  There was also radiation of pain 
into the right lower extremity with partial numbness of the 
right leg, but mainly towards the outer side of the foot.  
Additionally, there was a tingling sensation.  There was no 
trouble with his left leg.  He had used a cane and sometimes 
used a brace.  There was loss of motion with pain, and 
activities of daily living were limited because he had 
difficulty bending.  His work was also affected as he could 
not stand for extended periods of time.  After surgery, the 
pain had gotten somewhat worse.  There was no history of 
flare-up or acute episode of excruciating back pain during 
the previous 12 months.  

Physical examination revealed a normal lumbar lordosis and 
muscle tone was indicated to be good.  There was also no 
spasm or scoliosis.  A midline surgical scar was noted to be 
slightly tender on palpation.  Range of active and passive 
motion revealed extension to 5 degrees with complaint of pain 
at the end of motion, and flexion to 20 degrees with 
complaint of pain at the end of motion.  Right and left 
lateral flexion was to 10 degrees with pain at the end of 
motion, and rotation to 0 degrees.  There was evidence of 
incoordination without any weakness, and fatigability and 
functional loss due to subjective complaint of pain was 
present.  

There was no muscle atrophy and tone was satisfactory.  
Reflexes were 1+ at the knee and ankle level.  Strength was 
indicated to be 5/5.  Straight leg raising was 45 degrees on 
the left side to complaint of pain, but Lasegue test was 
negative.  X-rays of the lumbosacral spine revealed evidence 
of a spinal fusion between L4-L5-S1.  There was also disc 
disease manifested between L4 and L5.  There was evidence of 
laminectomy and degenerative changes at L5-S1.  
Electromyograph (EMG) of the right lower limb revealed normal 
right lower extremity without electrodiagnostic evidence of 
radiculopathy.  The overall diagnosis was DDD with status 
post spinal fusion and a normal EMG study of the right lower 
extremity.  

The residual of the Veteran's low back disability was noted 
to be degenerative disc disease.  The examiner commented that 
there was no significant neurological deficiency at the 
present time except a minor residual of a complaint of 
numbness in the right foot; however, EMG study on the right 
lower extremity was reported as normal.  There was no 
evidence of any weakness, excess fatigability or 
incoordinaton.  Functional loss due to subjective complaint 
of pain was present.  There was no additional loss of motion 
due to pain, fatigue, weakness or lack of endurance on 
repetitive use.  There was no persistent symptoms compatible 
with sciatic neuropathy with its characteristic pain, muscle 
spasm, or absent ankle jerks.  There was mild functional 
impairment of daily occupational activities.  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when service connection has been in effect 
for many years, the primary concern for the Board is the 
current level of disability.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Here, the focus for adjudicating the claims 
for a higher initial rating for DDD and DJD of the lumbar 
spine and bilateral optic myokymia is on the evidence since 
the establishment of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Staged ratings may be assigned if 
the severity of the disability changes during the relevant 
rating period.    

As was noted previously, the Veteran's DDD and DJD of the 
lumbar spine is currently assigned a 10 percent rating for 
the period prior to May 13, 2003 under former Diagnostic Code 
5293 for mild intervertebral disc syndrome (IDS).  Prior to 
September 2002, Diagnostic Code 5293 provided a 10 percent 
rating for mild IDS, a 20 percent rating for moderate IDS 
with recurring attacks, a 40 percent rating for severe IDS 
with recurring attacks and intermittent relief, and a 60 
percent rating for pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  As will be shown more 
fully below, the Board is in agreement with the application 
of former Diagnostic Code 5293, but finds that evidence 
consistent with the criteria of former Diagnostic Code 5295 
are what entitle the Veteran to a 20 percent rating, but not 
higher, for the Veteran's DDD and DJD of the lumbar spine 
prior to May 13, 2003, during the period prior to October 27, 
2006.  

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The Court has held where a diagnostic code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."


Entitlement to an Initial Rating in Excess of 10 percent 
prior to May 13, 2003 and in excess of 20 percent prior to 
October 27, 2006

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293, and 
5295, in addition to the criteria arising out of revisions to 
the Codes relating to spine disabilities effective in and 
after September 2002.  As was noted earlier, the Board is in 
agreement with the application of former Diagnostic Code 
5293, but finds that former Diagnostic Code 5295 permits a 20 
percent rating, but not higher, prior to May 13, 2003, during 
the period prior to October 27, 2006, based on private MRI 
findings in April 2003 and the results from the June 2003 VA 
spine examination.  More specifically, former Diagnostic Code 
5295 provided a 20 percent rating for evidence of muscle 
spasm on extreme bending, loss of lateral spine motion, 
unilateral, in standing position, and the Board finds that 
the April 2003 private MRI finding of possible paraspinal 
lumbar muscle spasm due to loss of lordotic curvature 
together with the Veteran's June 2003 account of a one year 
history of intermittent spasm is sufficient evidence of 
lumbar spasm to warrant a 20 percent rating prior to May 13, 
2003 for the veteran's service-connected low back disability.  
Indeed, by the Veteran's account, it was the continual spasm 
in his low back that led him to undergo his lumbar fusion 
surgery in March 2004.  

However, the Board does not find that these Codes provide any 
basis to award a rating higher than 20 percent at any time 
prior to October 27, 2006.  More specifically, the limitation 
of flexion noted on VA examination in June 2003 was to 45 
degrees and on VA examination in July 2004 was to 60 degrees, 
which is not consistent with even moderate limitation of 
lumbar motion, and this degree of motion more than offsets 
any limitation of extension that may be considered more than 
moderate (10 degrees of extension was demonstrated at the 
June 2003 examination).  38 C.F.R. § 4.71a, Plate V (2008).  
Thus, the Board does not find that the veteran's limitation 
of lumbar motion is consistent with severe limitation of 
lumbar motion to warrant a higher rating under former 
Diagnostic Codes 5292 at any point prior to October 27, 2006.  
The Board also finds that there is no additional 
uncompensated limited lumbar motion that could provide a 
basis for a higher rating based on pain pursuant to 38 C.F.R. 
§§ 4.40, 4.45 (2008).  

The Board further notes that the next higher and maximum 
rating of 40 percent under former Diagnostic Code 5295 
requires severe symptoms with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and there is little or no 
medical evidence of these criteria prior to October 27, 2006.  
While the Board again notes that extension was shown to be 
limited to 10 degrees at the time of the Veteran's June 2003 
VA spine examination, flexion at that time was 45 degrees and 
in July 2004, 60 degrees, and lateral flexion was not limited 
by more than 5 degrees.  

Former 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) would 
also not provide a basis for a rating in excess of 20 percent 
prior to October 27, 2006.  As was noted above, prior to 
September 2002, Diagnostic Code 5293 provided a 40 percent 
rating for severe IDS with recurring attacks and intermittent 
relief, and a 60 percent rating for pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief, and 
in this regard, with the exception of recurrent muscle spasm, 
there were no other clinical findings appropriate to the site 
of the damaged discs that would warrant a rating in excess of 
20 percent prior to October 27, 2006.  

Having established that the Veteran is not entitled to more 
than a 20 percent evaluation under former Diagnostic Codes 
5292, 5293, and 5295 for the period prior to October 27, 
2006, the Board will further examine whether any of the 
recent revisions to the rating criteria for the spine would 
entitle the Veteran to a higher rating.  In this regard, the 
Board finds that the August 2002 revisions also do not 
provide a basis for a higher rating.  Those criteria rate 
intervertebral disc syndrome either on the basis of 
incapacitating episodes or by combining chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here, there is no medical evidence of 
incapacitating episodes that have been shown to require 
periods of bed rest prescribed and treated by a physician for 
the required duration/frequency, and the orthopedic 
disability may be assessed at 20 percent based on limitation 
of motion that is mechanical in nature.  In addition, there 
is no evidence of neurological impairment that could provide 
a basis to assign a compensable rating for impairment of the 
sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).  Thus, there is no basis to assign a higher rating 
under the August 2002 revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 20 percent would still not be 
warranted prior to October 27, 2006.  More specifically, 
based on the Board's review of these criteria, a higher 
rating would be permitted for ankylosis of the lumbar spine, 
but ankylosis of the entire lumbar spine is not indicated.  
Moreover, intervertebral disc syndrome is now rated by the 
higher evaluation of a combination of orthopedic disability 
with other service-connected disabilities or a combination of 
incapacitating episodes and other service-connected 
disabilities, and the Board finds that for the same reasons 
noted above, a higher rating would not be warranted.

Finally, the Board notes that the fact that the Veteran is 
additionally service-connected for DJD of the lumbar spine 
does not help the claim, since arthritis is also rated based 
on loss of motion of the involved joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2008).  

In summary, the Board finds that with respect to the period 
prior to October 27, 2006, the evidence supports entitlement 
to an initial 20 percent rating prior to May 13, 2003, but is 
against entitlement to a rating in excess of 20 percent prior 
to October 27, 2006.


Entitlement to an Initial Rating in Excess of 40 percent 
after October 27, 2006

With respect to the Veteran's entitlement to an increased 
rating after October 27, 2006, the Board is mindful of the 
fact that it will again be necessary to consider former 
Diagnostic Codes 5292, 5293, and 5295, in addition to the 
criteria arising out of revisions to the Codes relating to 
spine disabilities effective in and after September 2002.  
However, the Board does not find that these Diagnostic Codes 
provide any basis to award a rating higher than 40 percent.  
First, the 40 percent rating is the highest rating available 
under former Diagnostic Codes 5292 and 5295, and thus, these 
Codes do not provide any basis for a higher rating.  It has 
also been held that when the Veteran is already in receipt of 
the highest rating available under the applicable criteria 
for limited motion, pain in connection with that limitation 
cannot provide a basis for entitlement to an even higher 
rating.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
Board additionally notes that under former Diagnostic Code 
5293, the next higher and highest rating of 60 percent was 
provided for pronounced intervertebral disc syndrome 
manifested by symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  Here, while the record does demonstrate examination 
findings consistent with muscle spasm and there are X-rays 
and MRI studies that reveal DDD of the lumbar spine, an 
October 2006 EMG of the right lower extremity was 
specifically found to reveal no evidence of radiculopathy 
(the Veteran denies any problem with the left), there is no 
evidence of muscle atrophy, and the October 2006 VA examiner 
found no significant neurological deficiency at this time and 
noted only subjective evidence of radiculopathy.  
Consequently, the Board finds that a preponderance of the 
evidence is against entitlement to a 60 percent rating for 
this disorder under former Diagnostic Code 5293.

Having established that the Veteran is not entitled to more 
than a 40 percent evaluation under either former Diagnostic 
Codes 5292, 5293, or 5295, the Board will further examine 
whether any of the recent revisions to the rating criteria 
for the spine will entitle the Veteran to a higher rating.  
In this regard, the Board finds that the August 2002 
revisions also do not provide a basis for a higher rating.  
Those criteria rate intervertebral disc syndrome either on 
the basis of incapacitating episodes or by combining chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Here, there is once again 
no medical evidence of incapacitating episodes that have been 
shown to require periods of bed rest prescribed and treated 
by a physician and the veteran's orthopedic disability may be 
assessed at 40 percent based on limitation of motion that is 
mechanical in nature.  In addition, there is little objective 
clinical evidence of neurological impairment to match the 
veteran's complaints of right lower extremity radiculopathy.  
Thus, the Board finds there continues to be no basis to 
assign a separate compensable rating for impairment of the 
sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008), and therefore no basis to assign a higher rating 
under the August 2002 revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 40 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  Moreover, intervertebral disc 
syndrome is now rated by the higher evaluation of a 
combination of orthopedic disability with other service-
connected disabilities or a combination of incapacitating 
episodes and other service-connected disabilities, and the 
Board finds that for the same reasons noted above, a higher 
rating would not be warranted.

In addition, as was noted with respect to the period prior to 
October 27, 2006, since arthritis is also rated based on loss 
of motion of the involved joint, the Codes for arthritis 
would also not provide any basis for a higher rating for the 
Veteran's service-connected back disability after October 27, 
2006.

Accordingly, the Board also finds that a preponderance of the 
evidence is against entitlement to a rating in excess of 40 
percent for DDD and DJD of the lumbar spine from October 27, 
2006.


Extraschedular Consideration

The Board would point out that the rating schedule represents 
as far as practicable, the average impairment of earning 
capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
low back disability cause muscle spasms that interfere with 
his ability to carry on certain work-related activities such 
as prolonged standing or sitting at a computer for long 
periods of time.  However, such impairment is contemplated by 
the applicable rating criteria.  The rating criteria 
reasonably describe the Veteran's disabilities.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.  


III.  Entitlement to Service Connection for a Sleep Disorder

Background

Service treatment records reflect that in April 1997, the 
Veteran was evaluated for allergic rhinitis, with the Veteran 
noting an increase in his use of decongestants and nasal 
sprays in the previous 18 months.  In February 1998, the 
veteran complained of a tightness in his throat and the 
diagnosis was pharyngitis secondary to post nasal drip.  In 
April 1998, it was noted that this condition had gotten 
worse.  In November 1998, there was a diagnosis of 
gastroesophageal reflux disease (GERD) and contributing 
rhinitis.  Pulmonary function studies from December 2001 
revealed evidence of moderate restrictive disease.  

At the Veteran's general medical examination in December 
2001, the Veteran reported an in-service history of allergic 
rhinitis and asthma secondary to his allergies.  

A June 2002 military clinical record reflects that the 
complaints included difficulty with sleeping due to 
stuffiness of sinuses.  A July 2002 military clinical record 
reflects diagnoses of asthma and sinusitis.  

VA nose examination in June 2003 revealed a diagnosis of 
chronic allergic rhinitis.  A VA dental examination in June 
2003 indicated a diagnosis of mild temporomandibular joint 
(TMJ) dysfunction.  

VA respiratory examination in October 2003 revealed a 
diagnosis of bronchial asthma with definite allergic 
component, worsened by allergic rhinitis.  

VA nose examination in July 2004 revealed a diagnosis of 
seasonal allergic rhinitis with residuals.

VA respiratory examination in October 2006 revealed that the 
Veteran complained that his asthma was getting worse and that 
he had a sleep disorder.  It was noted that he complained of 
lack of sleep and difficulty sleeping which began after back 
surgery in 2004.  The Veteran reported heavy snoring during 
the night with periods of apnea.  Examination revealed a 
moderate restrictive impairment.  The diagnoses were 
bronchial asthma, mild, persistent, and controlled on current 
medications, and severe obstructive sleep apnea and poor 
sleep hygiene.  The results of a sleep study were noted to 
reveal dyssomnia associated with severe obstructive sleep 
apnea syndrome and inadequate sleep hygiene.  It was the 
opinion of this examiner that it was at least as likely as 
not that obstructive sleep apnea had its onset during active 
military service.  The examiner went on to explain that sleep 
apnea was not related to any in-service disease or injury and 
that it was unlikely that the sleep apnea was specifically 
pain related to low back and other joint disorders, allergic 
rhinitis, and/or asthma.  

VA mental disorders examination in November 2006 revealed 
that the Veteran complained of persistent sleep problems over 
the previous year.  The Axis I diagnosis was dyssomnia not 
otherwise specified, probably a breathing-related sleep 
disorder.  The examiner commented that he thought it was 
unlikely that the current sleep disorder had its onset during 
active military service.  He also did not think that it was 
as likely as not that any current sleep disorder was caused 
or aggravated by the Veteran's service-connected 
disabilities; specifically pain related to his lower back and 
other joint disorders, allergic rhinitis or asthma.  The 
reason for this examiner's opinion was that the symptoms that 
the Veteran presented were suggestive of a primary dyssomnia, 
noting that during the interview, the Veteran did not 
complain that any pain or personal discomfort was interfering 
with his ability to fall asleep.  

VA treatment records from December 2006 reflect an Axis I 
diagnosis of dyssomnia with severe obstructive sleep apnea 
and inadequate sleep hygiene.  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder. 38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a Veteran's nonservice-connected 
disability by a service-connected disability, such Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  Additionally, 38 
C.F.R. § 3.310(b), the regulation which governs claims for 
secondary service connection, was added on Sept. 7, 2006.  
See 71 Fed. Reg. 52,744 (Sept. 7, 2006).  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

The Board initially finds that with October and November 2006 
diagnoses of sleep apnea and dyssomnia, respectively, the 
threshold requirement of a current disability has been met 
with respect to this claim.  

However, in order to succeed in this claim, the Veteran has 
clearly been advised of the need to have competent medical 
evidence link a current sleep disorder to service or a 
service-connected disability, and while the record contains 
competent opinion evidence, the Board finds that it is 
squarely against the claim.

More specifically, after providing a diagnosis of severe 
obstructive sleep apnea, the October 2006 VA respiratory 
examiner very clearly concluded that it was unlikely that 
this disorder was related to active service.  While the Board 
appreciates the fact that the examiner erroneously phrased 
his initial sentence of the opinion paragraph in such a way 
as to indicate his support for such a relationship if taken 
out of context, when placed in context, it is clear that he 
had determined that there was no relationship.  More 
specifically, in the sentences immediately following the 
opinion, he stated that sleep apnea was not related to any 
in-service disease or injury and that it was unlikely that 
the sleep apnea was specifically pain related to low back and 
other joint disorders, allergic rhinitis, and/or asthma, both 
of which statements are clearly against the claim.  Moreover, 
the Board notes that any opinion linking the sleep apnea to 
service would be unsupported by any objective evidence such 
as in-service complaints suggestive of sleep apnea.  

The Board further notes that the November 2006 VA mental 
disorders examiner found that both the Veteran's dyssomnia 
and sleep apnea were not related to service or service-
connected disability, indicating that it was unlikely that 
any current sleep disorder had its onset during active 
military service, and that he also did not think that it was 
as likely as not that any current sleep disorder was caused 
or aggravated by the veteran's service-connected 
disabilities; specifically pain related to his lower back and 
other joint disorders, allergic rhinitis or asthma.  The 
reason for this examiner's opinion was that the symptoms that 
the Veteran presented were suggestive of a primary dyssomnia, 
noting that during the interview, the Veteran did not 
complain that any pain or personal discomfort was interfering 
with his ability to fall asleep.  The Board also finds it 
significant that in describing his disturbance of sleep, the 
Veteran did not describe a circumstance where any 
manifestation of service-connected disability caused sleep 
interruption, and thus, the episodes of sleep apnea have not 
even been factually linked to any manifestation of asthma, 
allergic rhinitis, or orthopedic disability.

There is also no competent medical opinion that contradicts 
the opinions of the October and November 2006 VA examiners.  
The Veteran's opinion on causation is of minimal or no value 
since as a layperson, he is not competent to provide an 
opinion on medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, based on all of the foregoing, 
the Board finds that a preponderance of the evidence is 
against entitlement to service connection for a sleep 
disorder either as directly related to service or as related 
to service-connected disability.  

IV.  Entitlement to Service Connection for a Permanent Upper 
Dental Bridge and Upper/Lower Crowns

With respect to the Veteran's claim for service connection 
for dental disability arising out of the in-service damage to 
the Veteran's front teeth requiring a permanent upper dental 
bridge, upper/lower crowns, and further resulting in the 
chipping of lower teeth, although service connection may 
generally be established for a disability resulting from 
disease or injury incurred in or aggravated by active service 
(38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008)), 
an exception to the general rule is applicable to dental 
disabilities.  According to the statute and regulation, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2008).  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381(a) (2008).

In addition, even if the Board were to concede that the 
Veteran received all of the dental treatment as alleged, 
service connection may not be established for compensation 
purposes for missing or damaged teeth.  The Board finds, 
therefore, that entitlement to VA compensation benefits for 
residuals of broken upper teeth during service, to include 
the placement of a bridge, and upper/lower crowns is also 
precluded as a matter of law.

The Board further notes that service connection for loss of 
teeth can be established for compensation purposes if the 
loss is due to the loss of the body of the maxilla or 
mandible due to trauma or disease, such as osteomyelitis.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2008).  The medical 
evidence does not show that the Veteran experienced any 
damage to the maxilla or mandible during service, and 
therefore, entitlement to compensation benefits for the loss 
of the body of the maxilla or mandible is not shown.

In summary, there is no basis to grant service connection for 
dental disability in this matter for VA compensation purposes 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


V.  Entitlement to an Initial Compensable Rating for 
Bilateral Optic Myokymia

Background

Service connection for bilateral optic myokymia was granted 
by the November 2003 rating action and assigned a 
noncompensable rating, effective from May 1, 2002.  

VA eye examination in February 2003 revealed that the Veteran 
complained that his eyes tended to twitch.  His near and 
distant corrected visual acuity on the right was 20/20 and 
uncorrected, 20/20 and 20/70, respectively.  His near and 
distant corrected visual acuity on the left was 20/20 and 
uncorrected, 20/20 and 20/60, respectively.  The Veteran did 
not have diplopia.  Visual field examination revealed that it 
was full to confrontations (FTC).  The diagnosis was that the 
Veteran reported eye twitching, otherwise normal eye 
examination.

A private medical record from Dr. Esters, dated in August 
2003, reflects that the Veteran had complaints of spasms in 
both eyes for the previous three years.  The Veteran reported 
that his eyes would start to twitch and then the eyelids 
joined in the twitching.  Visual acuity was 20/20-1, 
corrected, and 20/20 without correction.  The diagnosis 
included myokymia and glaucoma suspect.  

VA eye examination in July 2004 revealed that the Veteran 
again reported that his eyes tended to twitch.  His near and 
distant corrected visual acuity on the right was 20/20 and 
uncorrected, 20/20 and 20/70, respectively.  His near and 
distant corrected visual acuity on the left was 20/20 and 
uncorrected, 20/20 and 20/60, respectively.  The Veteran did 
not have diplopia.  Visual field examination revealed that it 
was FTC.  The Veteran reported that if these spasms occurred 
while driving, he had to pull over and wait for it to pass.  
The diagnosis was that the Veteran reported uncontrolled 
spasticity of the orbicularis oculi on occasion which also 
affected control of his focusing muscles.  He also reported 
spasticity of the back and arches of the feet.  The examiner 
indicated that it was beyond his area of expertise to 
elaborate on a condition which appeared to be of a systemic 
origin.  

VA neurological consultation in April 2006 revealed that the 
Veteran's complaints included spasms around the eyes since 
2000.  Sitting at his computer at the office reportedly 
increased his spasms.  However, they also occurred when he 
was away from the office for a period of weeks.  Neurological 
examination of the eyes indicated normal findings.  An 
addendum to the consultation reiterated that neurological 
examination of the eyes was normal and that the Veteran's 
complaints of muscle spasm were unusual.  Further evaluation 
by psychiatry and ophthalmology was recommended.  

VA psychiatric consultation in August 2006 again noted the 
Veteran's complaints of twitches from various muscle groups, 
including the eyes.  The examiner indicated that the Veteran 
denied symptoms suggestive of a psychiatric syndrome, and it 
could not be determined if he had a somatoform disorder.  The 
examiner found that he did not meet the criteria for a 
somatization, conversion, or dysmorphic disorder.  No need 
for further psychiatric evaluation was indicated at this 
time.

A VA treatment record from September 2006 reflects that the 
Veteran denied any visual problems.

VA eye examination in September 2006 revealed the Veteran's 
complaint of the darkening of his lower eyelids and eyelid 
twitching in both eyes, worse on the left, since 2000 while 
on active duty.  It occurred several times a day, every day, 
and was worse when using his eyes.  Sometimes, he would 
awaken with this problem, and it prevented him from seeing 
out.  Physical examination revealed that right eye 
uncorrected visual acuity for far was 20/400, and for near, 
20/50.  Corrected vision at far for the right was 20/20-4, 
and for near, 20/25.  Left eye uncorrected vision at far was 
20/70-3, and corrected, 20/20.  Left eye uncorrected vision 
at near was 20/50, and corrected, 20/20.  There was no visual 
field deficit.  External examination revealed minimal ptosis.  
There was no evidence of myokymia during the examination.  It 
was also noted that the optic nerves appeared to be normal 
outside of a cupping symmetry.  Consequently, there was no 
evidence of any eye disease other than a history of bilateral 
optic myokymia of unknown etiology that occurred 
intermittently several times a day for short periods.  The 
examiner believed that this was not blepharospasm at this 
time.  If the condition became pertinent, the examiner 
indicated that the Veteran could undergo Botox injections for 
this.  The examiner noted that the asymmetric cupping of the 
optic nerves would make the Veteran a glaucoma suspect.  The 
assessment was bilateral, intermittent optic myokymia, by 
history, no evidence on present examination, and glaucoma 
suspect.  

VA ophthalmological consultation in October 2006 revealed 
that the Veteran reported a seven year history of bilateral 
lower lid spasm.  These episodes would last from seconds to 
hours.  He stated that nothing would bring these spasms on, 
and resting his eyes from time to time seemed to help but not 
make it resolve completely.  He further stated that it was 
progressively getting worse.  He denied double vision when 
this occurred but he did get occilopsia horizontal.  
Corrected visual acuity was 20/25 on the right and 20/20 on 
the left.  MRI revealed no intracranial abnormalities.  The 
assessment was myochymia/blepharospasm, the examiner 
commenting that the symptoms sounded like myochymia.  It was 
bilateral, did not involve the face, and was not brought on 
by caffeine or stress.  There was also no pain so less likely 
tic douloreux, and there was no history of Tourettes.  The 
use of Botox was recommended but refused by the Veteran, who 
instead wanted to be examined by an ear, nose, and throat 
specialist or another neurologist.  The assessment also 
included bilateral cataracts that were not considered 
significant at this time and hyperopia.  

A December 2006 VA treatment record again notes the Veteran's 
desire to obtain further evaluation from a neurologist before 
he decided on treatment.  

A March 2007 VA neurological note reflects an impression that 
included periorbital muscle activity that may be related to 
blepharospasm or a form of myokymia.  

Analysis

The Veteran's service-connected optic myokymia is currently 
rated under 38 C.F.R. § 4.84a, Diagnostic Code 6026 (2008), 
for optic neuritis, which directs that the underlying disease 
is to be rated and then combined with either impairment of 
visual acuity or field loss.  The best distant vision after 
the best correction by glasses will be the basis for rating.  
38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6063-6079 (2008).  
Visual impairment can also be rated on the basis of field of 
vision.  38 C.F.R. §§ 4.76, 4.84a, Diagnostic Codes 6080, 
6090 (2008).  

The medical evidence in this case reveals recent examinations 
and opinions regarding the most accurate diagnosis for the 
symptoms demonstrated by the Veteran.  Thus, the selection of 
the underlying disease in this case requires careful 
consideration of this evidence.  In this regard, the Board is 
mindful of the fact that examiners have consistently found no 
neurological impairment.  However, they have also not found 
symptoms to be consistent with any mental disorder, 
examination has revealed that there is minimal ptosis 
(38 C.F.R. § 4.84a, Diagnostic Code 6019 (2008)), and the 
lower eyelid has not been shown to be manifested by ectropion 
or entropion (38 C.F.R. § 4.84a, Diagnostic Codes 6020, 6021 
(2008)).  Thus, the Board finds that the underlying disease 
is best characterized as either blepharospasm or optic 
myokymia, and would most appropriately be rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8207 (2008) for damage to 
the Veteran's seventh (facial) cranial nerve.  The most 
recent neurological consultant ruled out tic douloureux but 
did not rule out convulsive tic, so the Board finds that the 
diagnostic criteria relating to convulsive tic are also for 
consideration.  

However, the Board notes that a convulsive tic is rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8103 (2008), which 
provides a noncompensable rating for a mild tic, a 10 percent 
rating for a moderate tic, and a 30 percent rating for severe 
tic.  Consequently, with no evidence of neurological 
impairment and only the Veteran's subjective periodic 
complaints, the evidence supports at most a finding of a mild 
tic and a noncompensable rating under Diagnostic Code 8103.

Similarly, in turning to the most appropriate criteria for 
rating the Veteran's optic myokymia found in Diagnostic Code 
8207, the Board also concludes that the lack of clinical 
manifestations of cranial nerve spasm and or findings of 
neurological impairment also preponderate against a finding 
of the type of moderate incomplete paralysis necessary for a 
10 percent rating under Diagnostic Code 8207.

Having determined that the Veteran's underlying disease is 
entitled to no more than a noncompensable rating, under 
Diagnostic Code 6026, the Board is now required to combine 
this rating with either impairment of visual acuity or field 
loss.  However, the Veteran's worst corrected visual acuity 
was 20/25 in the right eye and 20/20 in the left eye.  This 
does not meet the rating criteria for a compensable 
evaluation, which requires that the best corrected visual 
acuity be 20/50 in one eye and 20/40 in the other eye, or 
worse.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  There is 
also no limitation of the field of vision or other impairment 
of eye sight that would warrant a compensable rating under 
any applicable criteria.  In addition, it is not clear from 
the record whether the Veteran now has glaucoma, but even if 
he did, since it has not been determined to be secondary to 
his optic myokymia, it could not be considered for the 
purpose of determining entitlement to a higher rating.  While 
the veteran may feel that his visual impairment warrants a 
compensable evaluation, the medical reports and records 
provide the most probative evidence and provide a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001). 

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999), and whether 
staged ratings should be assigned.  The competent medical 
evidence shows that at not time since the claim was received 
has the disability met any applicable criteria for a 
compensable rating.  
Extraschedular Consideration

The Board would once again point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  The Veteran's 
symptoms associated with his service-connected optic myokymia 
that periodically affect his ability to use his computer at 
work or drive a car.  However, such impairment is 
contemplated by the applicable rating criteria.  The rating 
criteria reasonably describe the Veteran's disabilities.  
Referral for consideration of extraschedular ratings is, 
therefore, not warranted.  


ORDER

Prior to October 27, 2006, entitlement to an initial 20 
percent rating prior to May 13, 2003, but not greater, for 
DDD and DJD of the lumbar spine is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.  

Entitlement to an initial rating in excess of 40 percent 
after October 27, 2006 for DDD and DJD of the lumbar spine is 
denied.  

Entitlement to service connection for a dental disorder 
manifested by placement of a permanent upper dental bridge 
and upper/lower crowns is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial compensable rating for bilateral 
optic myokymia is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


